DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 3, 5, 17, and 18 are objected to because of the following informalities:  In claims 3, 5, 17, and 18 (line 2), “the both” should be replaced with -both-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 10, 13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 3, 5, 17, and 18 each recite the limitation "the difference" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claims 4 and 10 each recite the limitation "the most front end" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claim 13 recites the limitation "said cooling channel of nonmetallic material" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is found to be indefinite because Examiner is unsure of what is meant by the limitation “metallic layer and said cooling channel of nonmetallic material together at least a part of said annular composite”.  This language renders the scope of the claim unclear.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-13, 15, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9-13, 15, 18, and 19 of copending Application No. 16/289,584 (reference application).  Although the claims at issue are not the copending claims are narrower than the application claims and therefore the application claims would necessarily infringe on the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 10, 13, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonn, U.S. 201/0066144 (hereinafter Bonn).
Regarding claims 1 and 19, Bonn discloses (note abstract; figs. 1-3A) a microwave ablation needle comprising: an antenna assembly comprising: a radiator (105 – note paragraph 28); a coaxial cable (152, 154, 156 – note paragraph 29); wherein an annular composite structure is provided around the cable, this structure comprising an inner nonmetallic layer (130 – note paragraph 36) and an outer metallic layer (116 – note paragraph 36), said metallic layer being electrically insulated from coaxial cable (via ‘150’ – note paragraph 29).
Regarding claim 7, Bonn discloses (see above) a system wherein the metallic layer is formed from the claimed material (note paragraph 36).

Regarding claim 13, Bonn discloses (see above) a system wherein the metallic layer is capable of being joined to an exterior wall of the cooling channel in the claimed manner, so that the metallic layer and cooling channel together form at least a part (necessarily) of said composite structure (e.g., an inner surface).  It should be noted that the “patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113).
Regarding claim 15, Bonn discloses (note fig. 2) a system wherein said radiator is an extended section of an inner core of the coaxial cable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonn.
In re Aller, 105 USPQ 233.  It should also be noted that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claims 11 and 12, Bonn discloses (see above) a system having a cooling channel, but fails to explicitly disclose a channel made of the claimed material.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the cooling channel accordingly, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 14, Bonn discloses (see above) a system comprising a ‘high dielectric constant solid medium’ (114 – note paragraph 33) filling a radiation zone of the antenna assembly.  However, Bonn fails to explicitly disclose a ‘medium’ that is made of the claimed material.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the high dielectric constant solid medium accordingly, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Furthermore, as noted previously, it has been held that In re Aller, 105 USPQ 233.   

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonn in view of Brannan, U.S. 2011/0077639 (hereinafter Brannan).
Regarding claim 16, Bonn discloses (see above) an antenna assembly comprising a radiator and a coaxial cable, but fails to explicitly disclose that this antenna assembly comprises a temperature detector.  Brannan teaches (note figs. 1 and 3) a similar system having an antenna assembly (100) comprising a temperature detector (i.e., sensor) for detecting radiator temperature (note paragraph 44).  It is well known in the art that the use of this temperature-based feedback configuration would result in increased safety and efficiency.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the system of Bonn to comprise a temperature detector for detecting radiator temperature, in order to utilize feedback to increase safety and efficiency.  

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5, 17, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        owa